MEMORANDUM **
California state prisoner Frederick K. Jost appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915(e)(2), his civil rights action alleging violations of the First and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Jost’s First Amendment claim because the book he ordered contained full frontal nudity and language advocating violence, and the prison’s policy banning such materials is reasonably related to legitimate penological interests. See Mauro v. Arpaio, 188 F.3d 1054, 1060 (9th Cir.1999) (en banc) (upholding Arizona prison policy banning possession of sexually explicit material against First Amendment challenge).
Because Jost makes no argument on appeal regarding the district court’s order dismissing his Fourteenth Amendment claim for failure to state a claim, he has waived the right to challenge that order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.